EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ahi on May 21, 2022.

In the Claims:
Claim 9. (CURRENTLY AMENDED) A system considered for managing shopping lists, comprising:
(a) a portable device, or a plurality of portable devices, comprising a memory and a central processing unit for receiving information from a user, or a group of users, and sending information to the user, or the group of users,
(b) at least one central database comprising central computation units and digital storage units,
(c) a first communication network for connecting said central database to said portable device,
(d) at least one physical storage wherein the purchased items are stored by the user, or the group of users,
(e) a second communication network,
(f) at least one cashier system with capability of sending data to said central database via the second communication network,
(g) peripherals for accessing to the global positioning system (GPS) for scanning a location of the user, or the group of users, said peripherals embedded in said portable device,
(h) a digital map wherein a location of a store is, or locations of stores are, stored,
(i) a database wherein items that are sold by said stores are stored,
(j) a database wherein a shopping list, or a plurality of shopping lists, of the user, or the group of users, are stored,
wherein at least one shopping list of the user, or the group of users, is stored in said central database and is editable through said portable device, or said plurality of portable devices, and is updated automatically each time each of the purchased items is entered into said physical storage or is taken out from said physical storage and wherein the items on the shopping list, or the plurality of the shopping lists, of the user, or the group of users, are updated automatically upon being purchased at the cashier system and wherein the location of the user, or the group of users, is scanned and distance between the user, or the group of users, and the stores are computed and a notification is sent, or notifications are sent, to the user, or the group of users, via said portable device, or said plurality of portable devices, about availability of the items on the shopping lists in the stores that are within a certain distance from the user, or the group of users.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
     Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of:  
(a) a portable device, or a plurality of portable devices, comprising a memory and a central processing unit for receiving information from a user, or a group of users, and sending information to the user, or the group of users, (b) at least one central database comprising central computation units and digital storage units, (c) a first communication network for connecting said central database to said portable device, (d) at least one physical storage wherein the purchased items are stored by the user, or the group of users, (e) a second communication network, (f) at least one cashier system with capability of sending data to said central database via the second communication network, wherein at least one shopping list of the user, or the group of users, is stored in said central database and is editable through said portable device, or said plurality of portable devices, and is updated automatically each time each of the purchased items is entered into said physical storage or is taken out from said physical storage and wherein the items on the shopping list, or the plurality of the shopping lists, of the user, or the group of users, are updated automatically upon being purchased at the cashier system. 
.                                                     
                                             

                                                 Regarding claim 9
           The prior art of record neither anticipates nor renders obvious the combination of: (a) a portable device, or a plurality of portable devices, comprising a memory and a central processing unit for receiving information from a user, or a group of users, and sending information to the user, or the group of users, (b) at least one central database comprising central computation units and digital storage units, (c) a first communication network for connecting said central database to said portable device, (d) at least one physical storage wherein the purchased items are stored by the user, or the group of users, (e) a second communication network, (f) at least one cashier system with capability of sending data to said central database via the second communication network, (g) peripherals for accessing to the global positioning system (GPS) for scanning a location of the user, or the group of users, said peripherals embedded in said portable device, (h) a digital map wherein a location of a store is, or locations of stores are, stored, (i) a database wherein items that are sold by said stores are stored, (j) a database wherein a shopping list, or a plurality of shopping lists, of the user, or the group of users, are stored, wherein at least one shopping list of the user, or the group of users, is stored in said central database and is editable through said portable device, or said plurality of portable devices, and is updated each time each of the purchased items is entered into said physical storage or is taken out from said physical storage and wherein the items on the shopping list, or the plurality of the shopping lists, of the user, or the group of users, are updated automatically upon being purchased at the cashier system and wherein the location of the user, or the group of users, is scanned and distance between the user, or the group of users, and the stores are computed and a notification is sent, or notifications are sent, to the user, or the group of users, via said portable device, or said plurality of portable devices, about availability of the items on the shopping lists in the stores that are within a certain distance from the user, or the group of users.

     Regarding claim 18
           The prior art of record neither anticipates nor renders obvious the combination of: (a) at least one central database comprising central computation units and digital storage units, (b) one physical storage, or a plurality of physical storages, wherein a group of purchased items are stored by the user, or the group of users, (c) a sensing apparatus, or a plurality of sensing apparatuses, comprising central computation units, digital storage units, I/O peripherals, for tracking the purchased items that are entered to said physical storage, (d) an optimization algorithm stored in said central database, wherein remaining amount of the purchased items are updated automatically each time the user takes, or the group of users take, each of the purchased items out of said physical storage, or the plurality of physical storages, and returns each of the purchased items to said physical storage, or the plurality of physical storages, and the information about the amount of the remaining of the purchased items is sent to said central database and wherein the information about shopping patterns, consumption patterns, and amount of the purchased item, or the plurality of purchased items, in said physical storage, or said plurality of physical storages, of the user, or the group of users, are given to said optimization algorithm wherein an optimized shopping, or delivery, schedule for the user, or the group of users, is computed such that said optimization algorithm computes and suggests to the user, or the group of users, an optimized amount for each of the items to be purchased, or be delivered, such that the user obtains each of the items with an optimized number of shopping, or delivery, trips such that the optimization algorithm optimizes the suggested amount for each of the items to be purchased by taking into consideration that an optimized number of the items be finished simultaneously at the same time such that by a least amount of shopping, or delivery, trips the optimized number of the items are purchased all at the same time


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180137462 to Zohar et al. discloses methods and systems for managing inventory of inventory items in a storage area, and for automatically carrying out an action in response to a change in at least one inventory item in the storage area. For example, the learning module 142 may learn that in Julia's house, a gallon of milk is consumed in one week from purchasing. This information may be used by the processor 140, together with sensor input information indicating the date at which a gallon of milk was placed in the refrigerator (such as for example image information), to predict when Julia will need to purchase another gallon of milk, to update Julia's shopping list accordingly, or to order a new gallon of milk, for the predicted date, from Julia's favorite online groceries vendor. An image of a refrigerator shelf was captured by a camera 104, and showed that a jug of milk was added to the refrigerator (the jug of milk wasn't there in a previously captured image). Processing of the image signal using OCR techniques showed that the expiration date of the jug of milk is Jun. 15, 2017. A calendar signal provided to the processor indicates that the date is Jun. 10, 2017. The processor may then correlate the information received from the camera signal and the calendar signal, predict that the milk will have expired by Jun. 16, 2017, and add ‘milk’ to the grocery list of the user for purchasing near Jun. 16, 2017.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625